Detailed Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 8, 15 are currently amended.
Claims 3, 10, and 17 have been canceled.
Claims 1-2, 4-9, 11-16, and 18-20 are currently pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
In the instant case, claims 1-2 and 3-7 are directed toward a method (i.e. process), claim 8-9 and 11-14 are directed toward non-transitory machine readable medium (i.e. manufacture), and claims 15-16 and 18-20 are directed toward a programmable device (i.e. machine). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.


Step 2A—Prong 1:

Claim 1 recites: “A method of integrating a plurality of medical risk scores for a patient, comprising: pre-populating a risk score area of a graphical user interface for a user with a plurality of medical risk scores from a collection of available medical risk scores based on a most recent use of the graphical user interface by the user; modifying the risk score area, responsive to a user input; receiving answers to a plurality of questions associated with a first risk score of the plurality of medical risk scores, comprising: displaying the plurality of questions in the graphical user interface; receiving in a first answer area of the graphical user interface an answer to a first question of the plurality of questions provided by one or more real-time patient physiological data streams received from one or more bedside monitoring devices associated with the patient; receiving in the graphical user interface user input with an alternate answer to the first question; and overriding the answer to the first question with the alternate answer; calculating the first risk score using the answers to the plurality of questions; 2 of 14Serial No. 15/838,950Reply to Office Action of September 29, 2021updating the first risk score automatically based on data from the one or more real-time patient physiological data streams, without user interaction; validating the first risk score responsive to a validation user input; and displaying the plurality of medical risk scores in the graphical user interface, wherein validated risk scores are displayed visually differently from unvalidated risk scores”.
The limitations of pre-populating a risk score, modifying the risk score area, receiving answers to a plurality of questions, receiving in a first answer area, receiving… user input with an alternate answer to the first question, overriding the answer to the first question with the alternate answer, calculating the first risk score using the answers to the plurality of questions, updating the first risk score automatically based on the data from one or more real-time physiological data streams, validating the first risk score responsive to a validation user input, and displaying the plurality of medical risk scores, cover the abstract idea of a certain method of organizing human activity because they recite managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or 
Further, the abstract idea of claims 8 and 15 are identical as the abstract idea of claim 1. This limitation, given the broadest reasonable interpretation, also falls under the abstract idea of a certain method of organizing human activity because it recites managing personal behavior or relationships or interactions between people. 
Dependent claims 2, 4-7, 9, 11-14, 16, and 18-20 include other limitations, as well as specific step of data to be processed, received, and applied, but these only serve to further limit the abstract idea and do not add and additional elements, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claims 1, 8, and 15. However, recitation of an abstract idea is not the end of the 35 U.S.C. 101 analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A—Prong 2:
Claims 1-2, 4-9, and 11-16, and 18-20 are not integrated into a practical application because the additional elements (i.e. any limitations that are not identified as part of the abstract idea) amount to no more than limitations which:
Amount to mere instructions to apply an exception—for example, the recitation of “graphical user interface”, “bedside monitoring devices”, “non-transitory machine-readable medium”, “processing element”, “programmable device”, “memory”, “, which amount to merely invoking a computer as a tool to perform the abstract idea, e.g. see FIG. 1-FIG. 4, [0014], and [0017]-[0018],  of the present specification, and see further MPEP 2106.05(f); 
Generally linking the abstract idea to a particular technological environment or field of use, for example, “pre-populating a risk score area of a graphical user interface”, “displaying the plurality of questions in the graphical user interface”, “provided by one or more real-time patient physiological data streams”, “received one or more bedside monitoring devices”, “receiving in the graphical user interface”, and “based on the one or more real-time physiological data streams”, which amounts to limiting the abstract idea to the field of medical risk scoring/the environment of computers, see MPEP 2106.05(h); and/or
Merely acquiring information for further analysis by the system and the particular manner of acquisition is not described or shown to be important, for example, “the validation user input comprises selection of a user interface element for submitting answers to the plurality of questions”, “receiving answers to a plurality of questions”, and “receiving in a first answer area of the graphical user interface an answer to a first question of the plurality of questions provided by one or more real-time patient physiological data streams received from one or more bedside monitoring devices associated with the patient”, which amounts to insignificant extra-solution activity in the form of mere data gathering because it merely functions tangentially to the main idea of the invention and serves only to bring in the data necessary for the inventions main analysis, see MPEP 2106.05(g).
Additionally, dependent claims 2, 4-7, 9, 11-14, 16, and 18-20 include other limitations, but as stated above, the limitations recited by these claims do not include any additional elements beyond those already recited in independent claims 1, 8, and 15 and hence also do not integrate the aforementioned abstract idea into a practical application.
Step 2B:
The claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea), as stated above, are directed towards no more than limitations that amount to mere instructions to apply the exception, and/or generally link the abstract idea to a particular technological environment or field of use, which even when reevaluated under the considerations of Step 2B of the analysis, do not amount to “significantly more” than the abstract idea.

Thus, taken alone, the additional elements do not amount to significantly more than the abstract idea identified above. Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, claims 1-2, 4-9, 11-16, and 18-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant's arguments filed 01/31/2022 have been fully considered but they are not persuasive. Regarding the 35 U.S.C. 101 Rejection, Applicant argues the previous Office Action does not identify the abstract idea to which the claims are allegedly directed and the that the current claims as a whole are not directed to an abstract idea in the form of a mental process or certain method of organizing human activity. Furthermore, the Applicant argues the data received from real-time physiological data stream has no human involvement and therefore cannot be directed to an abstract idea. Applicant also uses Example 37 of the 2019 PEG. Applicant argues the claims recite features that cannot be practically performed in the human mind, or recite any method of organizing human activity, but is focused on an improved graphical user interface like Example 37. Additionally, Applicant argues that if the claims are directed to a judicial exception, the claims are integrated into a practical application by solving a technological problem. Examiner respectfully disagrees. As stated in the previous Office Action and in the present Office Action, the claims cover performance of the limitations of a certain method of organizing human .

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure, see PTO-892.
	All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office Action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114. (See MPEP 706.07(b)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL SOJIN STONE whose telephone number is (571)272-8798 and email is rachael.stone@USPTO.gov (email preferred).  The examiner can normally be reached on Monday-Friday 8 AM - 4 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	


	/Victoria P Augustine/                          Supervisory Patent Examiner, Art Unit 3686